                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                              3:21-CR-35-MOC-DCK-1

                                              )
 UNITED STATES OF AMERICA,                    )
                                              )
                                              )
 Vs.                                          )                           ORDER
                                              )
 HALEEM CORNELIUS GILLILAND,                  )
                                              )
                 Defendant.                   )
                                              )


       THIS MATTER is before the Court on Defendant’s Unopposed Motion to Continue

Docket Call Hearing, scheduled for June 21, 2021. (#54). Having considered the matter, the Court

enters the following Order.

                                           ORDER

        IT IS, THEREFORE, ORDERED that Defendant’s Unopposed Motion to Continue

Docket Call Hearing (#54) is GRANTED. The Clerk shall reschedule the docket call hearing to

another appropriate hearing date.

                                                  Signed: June 17, 2021




       Case 3:21-cr-00035-MOC-DCK Document 58 Filed 06/17/21 Page 1 of 1
